Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 1 of 12 Page ID #:56




    1 Benjamin N. Gluck - State Bar No. 203997
           bgluck@birdmarella.com
    2 Ashley D. Bowman - State Bar No. 286099
           abowman@birdmarella.com
    3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
        DROOKS, LINCENBERG & RHOW, P.C.
    4 1875 Century Park East, 23rd Floor
        Los Angeles, California 90067-2561
    5 Telephone: (310) 201-2100
        Facsimile: (310) 201-2110
    6
        Attorneys for Plaintiff John Doe
    7
    8
                             UNITED STATES DISTRICT COURT
    9
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11
        JOHN DOE,                                   CASE NO. 2:21-cv-02803
   12
                    Plaintiff,                      DECLARATION OF BENJAMIN N.
   13
              vs.                                   GLUCK IN SUPPORT OF
   14                                               PLAINTIFF’S EX PARTE
        UNITED STATES OF AMERICA;                   APPLICATION FOR TEMPORARY
   15 TRACY L. WILKISON (OFFICIAL
        CAPACITY), KRISTI KOONS                     RESTRAINING ORDER AND
   16 JOHNSON (OFFICIAL CAPACITY)                   ORDER TO SHOW CAUSE RE:
                                                    PRELIMINARY INJUNCTION
   17               Defendants.
   18
                                                    [Filed Concurrently with Notice of Ex
   19                                               Parte Application and Ex Parte
                                                    Application; Memorandum of Points
   20                                               and Authorities; Declaration of Ariel A.
                                                    Neuman; and Proposed Order]
   21
   22
   23
   24
   25
   26
   27
   28

                                                1
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 2 of 12 Page ID #:57




    1                        DECLARATION OF BENJAMIN N. GLUCK
    2           I, Benjamin N. Gluck, declare as follows:
    3           1.    I am an active member of the Bar of the State of California and a Principal
    4 with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, A Professional
    5 Corporation, attorneys of record for Plaintiff John Doe in this action. I make this
    6 declaration in support of Plaintiff's Application for Order to Show Cause and Temporary
    7 Restraining Order. Except for those matters stated on information and belief, I make this
    8 declaration based upon personal knowledge and, if called upon to do so, I could and would
    9 so testify.
   10           2.    Plaintiff John Doe maintains safe deposit boxes at U.S. Private Vaults
   11 (“USPV”) in Beverly Hills, California. Plaintiff was given the keys to the leased boxes
   12 and has maintained control over the boxes since the commencement of the lease. Plaintiff
   13 keeps valuables in the boxes, including jewelry, currency, coins, and bullion. These items
   14 were in Plaintiff’s boxes as of March 22, 2021.
   15           3.    A photograph depicting a portion of the USPV vault, which I downloaded
   16 from USPV’s website on March 30, 2021, is attached as Exhibit A.
   17           4.    On March 22, 2021, I learned that agents of the United States Government
   18 had executed a warrant at USPV and closed USVP and its parking lot to the public. The
   19 next day, March 23, 2021, agents were still present at USPV, and it remained closed to the
   20 public.
   21           5.    I visited the USPV on March 23, 2021, to attempt to speak with an agent to
   22 learn whether there was a warrant for Plaintiff’s safe deposit boxes and, if so, to obtain a
   23 copy of the warrant. I identified myself to a police officer guarding the perimeter of the
   24 site as legal counsel for a safe deposit box holder and asked to speak with one of the agents
   25 executing the search, and the police officer took my request to speak with an agent
   26 regarding Plaintiff’s boxes to the agents inside of USPV. The police officer relayed the
   27 agents’ response to my request: no agents would come outside to speak with me, but I
   28 could call the telephone number that the agents provided, which the police officer gave me.

                                                     2
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 3 of 12 Page ID #:58




    1 I called the phone number – which, I learned, was the general line for the Los Angeles FBI
    2 – and left a message on March 23rd, identifying myself as counsel to a box holder and
    3 requesting that an agent contact me. As of the time of execution of this declaration, no one
    4 has returned my call.
    5         6.     On or before March 24, 2021, I learned that Assistant United States Attorney
    6 (“AUSA”) Andrew Brown might be the AUSA assigned to this matter.
    7         7.     By Friday evening, March 28, 2021, the USPV parking lot was reopened to
    8 the public, but USPV remained closed. On March 30, 2021, there is still a sign taped to
    9 the window of the building directed box holders to go to the website
   10 forms.fbi.gov/uspvclaims to initiate a claim for their USPV boxes. I first visited the
   11 website on March 28, 2021. The form at the website listed on the sign asks for the
   12 claimant’s name, telephone numbers, email address, and street address and says that “An
   13 FBI agent will contact you for additional details.” It also contains a warning about false
   14 statements punishable by fines and imprisonment under 18 U.S.C. § 1001. A true and
   15 correct copy of a screen grab of the forms.fbi.gov/uspvclaims website, taken on March 30,
   16 2021, is attached as Exhibit B.
   17         8.     Plaintiff John Doe has been unable to access USPV or his boxes or
   18 possessions since the Government commenced its search on March 22, 2021.
   19         9.     On March 31, 2021, I attempted to contact counsel for the United States
   20 Attorney’s Office for the Central District of California and the Los Angeles Field Office of
   21 the Federal Bureau of Investigation to advise them that I planned to file an ex parte
   22 application for a temporary restraining order to enjoin the Government from continuing to
   23 violate my client’s constitutional rights through its search and seizure of my client’s safe
   24 deposit boxes held at USVP.
   25         10.    At 12:01 p.m. on March 31, 2021, I telephoned AUSA Brown and left him a
   26 voicemail message saying that I would be filing an ex parte application for a TRO, asking
   27 the Court to suspend the ongoing search of the material seized from U.S. Private Vaults
   28 until the Court could review the search and seizure. I told him that our concerns were the

                                                     3
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 4 of 12 Page ID #:59




    1 same as those he previously discussed with my partner, Ariel Neuman. I left my call back
    2 number.
    3         11.    At 12:04 p.m. on March 31, 2021, I spoke with “Andrew” in the Legal
    4 Department of the Los Angeles Field Office of the FBI. I informed him that I would be
    5 filing an ex parte application for a TRO, asking the Court to suspend the ongoing search of
    6 the material seized from U.S. Private Vaults until the Court could review the search and
    7 seizure. Andrew told me that he would pass along the message. I left my call back
    8 number.
    9         12.    At 12:08 p.m. on March 31, 2021, I telephoned the U.S. Attorney’s Office
   10 for the Central District of California. I left a voicemail message saying that I would be
   11 filing an ex parte application for a TRO, asking the Court to suspend the ongoing search of
   12 the material seized from U.S. Private Vaults until the Court could review the search and
   13 seizure. I left my call back number.
   14         13.    The website for the United States Attorney’s Office for the Central District
   15 of California provides for “electronic notice of temporary restraining orders.” See
   16 https://www.justice.gov/usao-cdca. I visited this website on March 31. The website states:
   17         Pursuant to the Federal Rules of Civil Procedure, any party intending to file an
              emergency request for a temporary restraining order in the Central District of
   18         California is required to give notice to the United States Attorney’s Office prior to
              any such filing. Please provide such notice to the following electronic mailbox. If
   19         the anticipated TRO application is in an immigration matter, please include the
              petitioner’s A number. Please also email the pleadings and any supporting
   20         documentation to the following electronic inbox: usacac.civil-tronotice@usdoj.gov.
   21         14.    At 12:24 p.m. on Mar. 31, 2021, I sent an email to above-noted electronic
   22 inbox, providing notice. I also copied Mr. Brown on the email. A true and correct copy of
   23 that March 31, 2021 email is attached as Exhibit C.
   24         15.    After I sent the email referenced in the immediately preceding paragraph,
   25 Mr. Brown responded by email saying “The inventory search has already been completed.”
   26 By return email I asked him whether the Government would stipulate that “it will conduct
   27 no further searches (of any type) of the contents of the boxes and no further review or
   28 dissemination of information gained from any search of the contents of the boxes until the

                                                    4
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 5 of 12 Page ID #:60




    1 court has time to consider our preliminary injunction motion.”
    2         16.     In response, Mr. Brown telephoned me. During that conversation Mr.
    3 Brown declined the proposed stipulation but said that he will consider it further after
    4 reviewing the TRO papers. I stated that Plaintiff needed to file the papers as soon as
    5 possible but that if the Government were to agree to the proposed stipulation, we would
    6 inform the Court and withdraw the ex parte application for the TRO.
    7         I declare under penalty of perjury under the laws of the United States of America
    8 that the foregoing is true and correct, and that I executed this declaration on March 31,
    9 2021, at Los Angeles, California.
   10
   11
                                                     Benjamin N. Gluck
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                     5
            DECLARATION OF BENJAMIN N. GLUCK IN SUPPORT OF EX PARTE APPLICATION FOR TRO
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 6 of 12 Page ID #:61




         EXHIBIT A
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 7 of 12 Page ID #:62
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 8 of 12 Page ID #:63




         EXHIBIT B
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 9 of 12 Page ID #:64
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 10 of 12 Page ID #:65
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 11 of 12 Page ID #:66




          EXHIBIT C
Case 2:21-cv-02803-RGK-MAR Document 7-1 Filed 03/31/21 Page 12 of 12 Page ID #:67


    From:            Benjamin N. Gluck
    To:              usacac.civil-tronotice@usdoj.gov; Andrew.brown@usdoj.gov
    Cc:              Ashley D. Bowman; Benjamin N. Gluck
    Subject:         Notice of Ex Parte Application for TRO - Search of U.S. Private Vaults
    Date:            Wednesday, March 31, 2021 12:23:49 PM


   Dear Counsel,

   This serves as notice that John Doe, represented by undersigned counsel, will file an ex parte
   application for a TRO seeking relief from the government's ongoing search and seizure of safe
   deposit boxes and their contents that were located at U.S. Private Vaults in Beverly Hills, California.
   We plan to file these papers in the U.S. District Court for the Central District of California as early as
   today or tomorrow.
   Plaintiff will assert that 1) the government's search and seizure of his property was without probable
   cause or a valid warrant and 2) the government's demand that he disclose his name and submit to
   an investigation to retrieve his property violates his Fourth and Fifth Amendment rights.
   My partner, Ariel Neuman, previously discussed these issues, orally and by email, with AUSA Andrew
   Brown. Mr. Brown made clear the government's position and rejected counsel's position.

   Thank you,

   Benjamin Gluck




   Benjamin N. Gluck | Principal
   O: 310.201.2100 | F: 310.201.2110 | E: bgluck@birdmarella.com

   Bird, Marella, Boxer, Wolpert, Nessim,
   Drooks, Lincenberg & Rhow, P.C.
   1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
   BirdMarella.com
